DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2021 have being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 	 
Claim 26 is drawn to a “signal” per se, therefore, fail(s) to fall within a statutory category of invention, since applicant`s specification do not define the term “computer-readable storage medium” as a non-transitory medium, applicant`s specification dated 06/05/2020 clear states in paragraph [0315]-“Persons of ordinary skill in the art may understand that all or part of the steps described in the above embodiments may be completed through hardware, or through relevant hardware instructed by applications stored in a non-transitory computer readable storage medium, such as a read-only memory, a disk, a CD, or the like.” Thus, including both transitory and non-transitory.
	A claim directed to a computer program itself is non-statutory because it is not:  
	A process occurring as a result of executing the program, or
	A machine programmed to operate in accordance with the program, or
	A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
	A composition of matter.
	See MPEP § 2106.01.  Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held non-statutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized.  In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.  Similarly, computer-readable storage medium claimed as computer-readable storage medium storing at least one instruction therein, i.e., which do not clearly state non-transitory computer-readable storage medium in the claim nor in the specification They are neither computer components nor statutory processes as stated.  Such claimed computer-readable storage medium does not exclude transitory/signal per se. 
The office respectfully advise applicant to amend claim 26 to reflect “A non-transitory computer-readable storage medium storing at least one instruction therein; wherein when the at least one instruction is executed by a processing component, the processing component is enabled to perform the method for testing the wearable device as defined in claim 1.” Or to delete claim 26.


Allowable Subject Matter
Claims 1 and 20 are independent claims that have allowable subject matter. Therefore claims 1 and 20 dependents claims 2-7,10-13, 15-18, 21, and 24-25 are also allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior arts fail to explicitly teach, repeatedly performing an angle acquisition process by using different parameters, the angle acquisition process comprising: and a line connecting the center point of the imaging area and the initial point is perpendicular to the display screen when the center point of the imaging area is aligned with the initial point, 
and acquiring an angle variation value of the center point of the imaging area of the image acquisition component in the adjustment from the position aligned with the initial point of the target virtual image to the position aligned with the target point of the target virtual image; 
and acquiring an optical imaging parameter value of the target virtual image on the basis of the angle variation values acquired in at least two angle acquisition processes, as claimed in claim 1. 

Regarding claim 20, the prior arts fail to explicitly teach, wherein the controller is configured to: repeatedly perform an angle acquisition process by using different parameters, and a line connecting the center point of the imaging area and the initial point is perpendicular to the display screen when the center point of the imaging area is aligned with the initial point, 
and acquiring an angle variation value of the center point of the imaging area of the image acquisition component in the adjustment from the position aligned with the initial point of the target virtual image to the position aligned with the target point of the target virtual image; 
and acquire an optical imaging parameter value of the target virtual image on the basis of the angle variation values acquired in at least two angle acquisition processes, as claimed in claim 20. 


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	HOU (US 20190187721 A1)- The present application provides a control method, and system, and a mobile robot using the same. The control method comprises the following steps: under a navigation operating environment of the mobile robot, controlling the image acquisition device to capture images in real time; analyzing at least one captured image; and controlling the movement of the mobile robot after analyzed that the image acquisition device faces an overexposure region. In the present application, the problem that the robot cannot determine the navigation and pose thereof based on the acquired images due to lighting problems is solved.......... Please see Fig. 1. Abstract.
(b)	Goldberg et al.  (US 20170336284 A1)- A process is provided for determining characteristics of a lens, the process including obtaining a captured image of a pattern through a corrective lens; transforming the captured image to an ideal coordinate system; processing the captured image to determine an overall distortion from a reference pattern to the pattern of the captured image; determining a distortion of the captured pattern attributable to the corrective lens; and measuring at least one characteristic of the corrective lens..... ...... Fig. 1-2. Abstract.
(c)	Vokhmin (Patent No.: US 6496253 B1)- Automatic non-contact measuring optical properties of an optical object is performed by a system comprising a light source, a reference pattern, and an imaging and detecting means and an image processing means for producing a measurement output. At least the reference pattern and the imaging and detecting means are disposed on an optical axis of the system. The system further comprises a support for the optical object located between the reference pattern and the imaging and detecting means for disposing thereon the optical object coaxially with the pattern and the imaging and detecting means.............. Fig. 1-3. Abstract.
(d)	Pfahl et al. (US 20090249787 A1)- A method is provided for controlling the alignment of a heliostat with respect to a receiver, wherein an image sensor device is arranged on a mirror device of the heliostat, wherein the heliostat is aligned by the image sensor device using image recognition in such a way that a first angle of a first vector pointing towards the sun, relative to a prescribed vector of the mirror device, and a second angle of a second vector pointing towards a prescribed target area of the receiver.............. Fig. 1-3. Abstract.
(e)	Beghuin et al. (US 20100310130 A1)- The present invention relates to a Fourier transform deflectometry system (1) and method for the optical inspection of a phase and amplitude object (2) placed in an optical path between a grating (3) and an imaging system (4), at a distance h of said grating 3. The grating (3) forms a contrast-based periodic pattern with spatial frequencies .mu..sub.0, v.sub.0 in, respectively, orthogonal axes x,y in an image plane, and the imaging system (4) comprises an objective (5) and an imaging sensor (6) comprising a plurality of photosensitive elements............... Fig. 1-3. Abstract.
(f)	Connor (US 20190004325 A1)- This invention is augmented reality eyewear with Volumetric Annular Photon Emission (VAPE) technology comprising: an annular light projector; an annular light reflector/refractor which redirects light rays from the annular light projector away from the person's eye; and a semi-reflective eyewear lens which reflects light rays from the projector back toward the person's eye and also transmits light rays from the environment toward the person's eye................ Fig. 1-3. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628